DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14 and 16-18 are allowed.
The closest prior art of record, Martin et al. (US 9113861) [hereinafter Martin] in view of Slanetz (US 5257999), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 14, which recites, inter alia “the distal needle orientation includes an upward orientation configured to retain a curved portion of the needle within a first axial plane intersecting a longitudinal axis of the first and the second jaws when in the closed orientation, the distal clamp path being located within the first axial plane, and a center of the distal clamp path radius of curvature being located on a side of the first jaw opposite from the second jaw within the first axial plane, and the proximal needle orientation includes a downward orientation configured to retain the curved portion of the needle within a second axial plane intersecting the longitudinal axis of the first and the second jaws when in the closed orientation, the proximal clamp path being located within the second axial plane, and a center of the proximal clamp path radius of curvature being located on a side of the second jaw opposite from the first jaw within the second axial plane.”.
Martin discloses an apparatus comprising a first and second jaw, each jaw comprising a first/second distal needle alignment portion and a first/second proximal needle alignment portion; wherein the first and second needle alignment features of the first and second jaws can both orient the needle in the upward orientation i.e. the first needle alignment feature would function the same as the second alignment feature wherein both needles can be oriented upward and angled at the same time. 
 It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify one of the proximal or distal needle alignment portions of the first and second jaws to orient the needle in the downward orientation while the other respective proximal or distal needle alignment portion is in the upward orientation because it would require a substantial reconstruction and redesign of the elements shown in Martin as well as a change in the basic principle under which the Martin construction was designed to operate. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771